Case 18-68614-lrc   Doc 50   Filed 03/05/19 Entered 03/05/19 07:24:26   Desc Main
                             Document      Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: March 4, 2019

                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________



                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN THE MATTER OF:                    :      CASE NUMBER
                                     :
SABRINA JONES-SMITH,                 :      18-68614-LRC
                                     :
                                     :      IN PROCEEDINGS UNDER
                                     :      CHAPTER 7 OF THE
      Debtor.                        :      BANKRUPTCY CODE

     ORDER ON DEBTOR’S MOTION FOR EMERGENCY HEARING OF NON
   VALIDATION OF FORECLOSURE SALE AND MOTION OF CREDITOR
                 VIOLATION OF RELIEF OF STAY

      On January 23, 2019, Debtor filed her Amended Motion for Emergency

Hearing of Non Validation of Foreclosure Sale and Motion of Creditor Violation of

Relief of Stay (the “Motion”) (Doc. No. 34), and the Court scheduled a hearing on

the Motion for February 7, 2019. The entities against whom Debtor seeks relief,
Case 18-68614-lrc    Doc 50   Filed 03/05/19 Entered 03/05/19 07:24:26     Desc Main
                              Document      Page 2 of 5




Igor Stephens, Esq. (“Mr. Stephens”), Rubin Lublin, LLC (“Rubin Lublin”), FCI

Lender Services, Inc. (“FCI”), and Wilmington Savings Fund Society, FSB, D/B/A

Christiana Trust as Owner Trustee of the Residential Credit opportunities Trust V

(“Wilmington” and, collectively, the “Respondents”), sought a continuance of the

hearing and objected to the scheduling of any hearing until such time as Debtor has

served the Motion in accordance with Rule 7004 of the Federal Rules of Bankruptcy

Procedure.    (Doc. No. 40).      On February 1, 2019, the Court granted the

Respondents’ request for a continuance and directed Debtor to serve properly the

Motion. (Doc. No. 42).

      Debtor filed an amended certificate of service evidencing service of the

Motion by first class mail upon Rubin Lublin LLC, FCI, and Wilmington. (Doc.

No. 43). Rule 7004(b)(3) requires service upon a domestic or foreign corporation or

upon a partnership or other unincorporated association, such as Rubin Lublin, FCI,

and Wilmington, “by mailing a copy of the summons and complaint to the attention

of an officer, a managing or general agent, or to any other agent authorized by

appointment or by law to receive service of process.” Fed. R. Bankr. P. 7004.

Further, Rule 7004(h) provides that “[s]ervice on an insured depository institution

(as defined in section 3 of the Federal Deposit Insurance Act) in a contested matter or
                                          2
Case 18-68614-lrc    Doc 50   Filed 03/05/19 Entered 03/05/19 07:24:26      Desc Main
                              Document      Page 3 of 5




adversary proceeding shall be made by certified mail addressed to an officer of the

institution unless-- (1) the institution has appeared by its attorney, in which case the

attorney shall be served by first class mail; (2) the court orders otherwise after

service upon the institution by certified mail of notice of an application to permit

service on the institution by first class mail sent to an officer of the institution

designated by the institution; or (3) the institution has waived in writing its

entitlement to service by certified mail by designating an officer to receive service.”

Fed. R. Bankr. P. 7004(h).

      Debtor has failed to serve Rubin Lublin in accordance with Rule 7004(b)(3),

as the amended certificate of service does not evidence that the Motion was sent to

the attention of a member of Rubin Lublin. Debtor has also failed to serve Stephens

properly by mailing the Motion to his attention at his “dwelling house or usual place

of abode” or to the place where Stephens regularly conducts a business or profession.

Fed. R. Bankr. P. 7004(b)(1). Finally, it is not clear that Debtor has served

Wilmington in accordance with Rule 7004(h) and FCI in accordance with Rule

7004(b)(3) because Debtor did not send the Motion via certified mail to the attention

of an officer of Wilmington and did not sent the Motion to the attention of an officer

of FCI. Debtor did mail the Motion to Rubin Lublin, an attorney that has, arguably,
                                           3
Case 18-68614-lrc    Doc 50     Filed 03/05/19 Entered 03/05/19 07:24:26   Desc Main
                                Document      Page 4 of 5




appeared in this matter on behalf of Wilmington and FCI. The notice of appearance

filed by Rubin Lublin, however, specifically states that the notice of appearance is

made “without waiving service of process of [sic] otherwise waiving any rights.”

      In the interest of moving forward to resolve this matter, the Court will hold a

hearing on the Motion on March 28, 2019, at 10:15 a.m. in Courtroom 1202, U.S.

Courthouse & Richard B. Russell Federal Building, 75 Ted Turner Drive, S.W.,

Atlanta, Georgia 30303. If any Respondent contends that service of process has not

been perfected, such defense may be raised at the hearing, or a request for dismissal

of the Motion for insufficient service of process may be filed in advance of the

hearing.

                                END OF DOCUMENT

Distribution List

Sabrina Jones-Smith
813 Rock Lane
McDonough, GA 30253

Neil C. Gordon
Arnall, Golden & Gregory, LLP
Suite 2100
171 17th Street, NW
Atlanta, GA 30363

FCI Lender Services LLC
P.O. Box 27370
Anaheim, CA 92809
                                           4
Case 18-68614-lrc    Doc 50   Filed 03/05/19 Entered 03/05/19 07:24:26   Desc Main
                              Document      Page 5 of 5




Bret Chaness
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, Georgia 30071

Wilmington Savings Fund Society FSB
dba Residential Credit Opportunities Trust V
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071




                                           5
